      Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 NELSON CUEVAS,                             :
                                            :
                 Petitioner,                :
                                            :         Civil No. 1:19-CV-1733
            v.                              :
                                            :         Judge Sylvia H. Rambo
 COMMONWEALTH OF PA, et al.,                :
                                            :
                 Respondents.               :



                                MEMORANDUM

      Petitioner Nelson Cuevas, a pretrial detainee incarcerated at the Lebanon

County Correctional Facility (“LCCF”) in Pennsylvania on state criminal charges,

and subject to a state parole revocation detainer, filed this petition for a writ of

habeas corpus under 28 U.S.C. § 2241 challenging his pretrial detention. Cuevas

has paid the $5.00 filing fee. Cuevas also filed a motion for his emergency release

due to a compelling reason, specifically, that he is an incarcerated asthmatic and

fears contracting COVID-19. Also pending is his motion for appointment of

counsel due to his indigent status. For the following reasons, the Court will

summarily dismiss Cuevas’ petition pursuant to Rule 4 of the Rules Governing
      Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 2 of 14




Section 2254 cases in the United States District Courts1 and deny his request for

compassionate release and appointment of counsel.

I.     Background

       On September 21, 2005, Cuevas entered a guilty plea in the Lebanon County

Court of Common Pleas to robbery, robbery – taking of property from another by

force, theft by unlawful taking, and terroristic threats with the intent to terrorize

another. See Commonwealth v. Cuevas, CP-38-CR-000023-2005 (Lebanon Cnty.

Ct. Com. Pl.) (docket sheet).2 The trial court sentenced him to a consolidated term

of 1 to 10 years imprisonment. (Id.). The same day, Cuevas entered guilty pleas

to several other Lebanon County criminal cases. Relevant to this matter is his plea

to robbery of a motor vehicle, criminal conspiracy engaging in robbery of a motor

vehicle, criminal trespass, possession with intent to deliver (2 counts – marijuana

and crack), possession of drug paraphernalia and criminal mischief. See

Commonwealth v. Cuevas, CP-38-CR-0000615-2005 (Lebanon Cnty. Ct. Com. Pl.)

(docket sheet). The trial court imposed a consolidated prison term of 6 months to 5


       1
         Under Rule 1(b) of the Rules Governing Section 2254 Cases in the United States
District Courts, 28 U.S.C.A. foll. § 2254 (2004), the rules governing petitions under 28 U.S.C. §
2254 can be applied to § 2241 petitions. See, e.g., Patton v. Fenton, 491 F. Supp. 156, 158 – 59
(M.D. Pa. 1979). Therefore, summary dismissal of a § 2241 petition is proper when the petition
appears legally insufficient on its face.
       2
         The Court takes judicial notice of the docket sheet in Mr. Cuevas’ Lebanon County
Court of Common Pleas criminal cases and appeals, available to the public via the Unified
Judicial System of Pennsylvania Web Portal at https://ujsportal.pacourts.us/ (last searched April
15, 2020).

                                                2
      Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 3 of 14




years. The trial court directed that “[t]he sentences imposed on this action number

shall be computed and run consecutively to the sentence imposed on Action No.

CR-23-2005.” Cuevas v. Commonwealth, 1:19-cv-1734 (M.D. Pa.) (Rambo, J.) (§

2254 challenging his 2005 guilty plea convictions, Doc. 1 at 18.)

      The Pennsylvania Board of Probation and Parole, in 2013, released Cuevas

on parole. (Id. at 6.) He was arrested on September 24, 2018 following a traffic

stop and charged with fleeing or attempting to elude a police officer, reckless

driving, driving illegally on one-way roadways (2 counts) and operating a vehicle

without an official certificate of inspection. See Commonwealth v. Cuevas, CP-38-

CR-0001655-2018 (Lebanon Cnty. Ct. Com. Pl.) (docket sheet) and Doc. 4. The

trial court set bail at ten thousand dollars based on the charges and a

“Commonwealth [parole violation] detainer on CP-38-CR-1655.” (Doc. 4 at 3.)

On February 26, 2019, the trial court denied Mr. Cueva’s pro se request for a bill

of particulars. See Commonwealth v. Cuevas, CP-38-CR-1655-2018 (Lebanon

Cty. Ct. Com. Pl.) (docket sheet). Shortly thereafter, the court appointed Cuevas

counsel. In March 2019, Cuevas, proceeding pro se, appealed the trial court’s

denial of his request for a bill of particulars. See Commonwealth v. Cuevas, 546

MDA 2019 (Pa. Super.). On August 23, 2019, the Superior Court of Pennsylvania

sua sponte quashed Cuevas’ appeal finding the trial court’s February 26, 2019 pre-

trial order was interlocutory in nature as Cuevas has not been tried in the matter


                                          3
      Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 4 of 14




and no judgment of sentence has been imposed. (Id.) Cuevas appealed the

decision to the Supreme Court of Pennsylvania, see Commonwealth v. Cuevas, 127

MM 2019 (Pa.), but later filed a praecipe for discontinuance. On January 31, 2020,

Cuevas was convicted of reckless driving, one count of driving the wrong way, and

operating a vehicle without a valid inspection. See Commonwealth v. Cuevas, CP-

38-CR-1655-2018 (Lebanon Cnty. Ct. Com. Pl.) (docket sheet).

      In the interim, on December 14, 2018, Cuevas was arraigned on new

criminal charges. (Doc. 4 at 4.) In Commonwealth v. Cuevas, CP-38-CR-0069-

2019 (Lebanon Cnty. Ct. Com. Pl.), Cuevas was charged with rape of a child,

involuntary deviate sexual intercourse with a child, indecent assault of person less

than 13 years of age, corruption of minors, and endangering welfare of children.

(Id.) The Court originally set Cuevas’ bail at two hundred thousand dollars but

reduced it in January 2019 to ninety-five thousand dollars. (Id.) A criminal

information was filed in the case on February 1, 2019. (Id.) A Public Defender is

representing Cuevas in this matter. (Id.) Cuevas filed a pro se notice of appeal of

the trial court’s March 1, 2019-order denying his pro se motion to compel

discovery. See Commonwealth v. Cuevas, 545 MDA 2019 (Pa. Super.) (docket

sheet). On September 24, 2019, the Superior Court of Pennsylvania, quashed it

noting the order appealed was interlocutory in nature. (Id.) The Superior Court

admonished Cuevas advising him that “[a]ny further attempts by pro se Appellant


                                         4
      Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 5 of 14




to file an interlocutory appeal while represented by counsel may result in an order

directing the Court of Common Pleas filing office to reject further filings by pro se

Appellant absent express permission of the” presiding judge. (Doc. 4 at 15.) On

January 24, 2020, the trial court held a pretrial hearing. See CP-38-0069-2019. On

March 11, 2020, Cuevas filed another appeal with the Superior Court of

Pennsylvania. The following day the Superior Court, noting that counsel

represents Cuevas, quashed the appeal. See Commonwealth v. Cuevas, 453 MDA

2020 (Pa. Super.) (docket sheet). On April 2, 2020, the Commonwealth filed an

amended Information in CP-38-CR-000069-2019. On April 6, 2020, Cuevas filed

a certificate of trial readiness. (Id.)

       Cuevas has been held at the LCCF since September 24, 2018 as a result of:

“a) CP-38-CR-615-2005 [robbery conviction], b) CP-38-CR-1655-2018 [traffic

stop charges], [and] c) CP-38-CR-69-2019 [child sex offense charges].” Doc. 4 at

2. He filed the present petition for writ of habeas corpus in October 2019 asserting

claims of excessive pretrial confinement, excessive bail, the denial of a bill of

particulars and ineffective counsel in his child sex offense case. (Doc. 1.) He also

claims denial of access to the courts as his pro se appellate filings in his child sex

offense case were denied without consideration pursuant to Commonwealth v.




                                           5
       Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 6 of 14




Jette, 23 A.3d 1032 (Pa. 2011).3 (Id.) He seeks his release and dismissal of his

child sex offense charges due to these alleged constitutional violations. (Id. at 8.)

        On April 8, 2020, Cuevas filed an Emergency Petition for an Extraordinary

Writ Under Exceptional Life-Threatening Circumstances. (Doc. 9.) In the

petition, he claims the Commonwealth has placed him under a “perpetual detainer

of indefinite nature” and he now faces a “life threatening emergency” due to

COVID-19. (Id. at ¶ 9.) He argues that, as “an innocent pre-trial prisoner [he]

should not be compelled … to remain locked inside of a small cell indefinitely on a

cell block with other prisoners” during the COVID-19 pandemic. (Id. at ¶ 12.) He

adds his lifelong history of asthma “places him in the high risk category for

contracting the COVID 19 coronavirus,” especially because he does not have an

asthma pump in his cell. (Id. at ¶ 13.) Instead, he must request asthma treatment

from staff who escort him to the medical unit to use his prescribed albuterol

medication. “On several occasions” staff have forgotten his requests, or he has

fallen asleep awaiting treatment, and on occasion he has hyperventilated and

passed out. (Id. at ¶ 16.) He argues that “COVID 19 is a highly contagious disease

which poses a significant life-threatening health risk inside the LEBANON

COUNTY PRISON or any prison.” (Id. at ¶ 17.) He believes prison officials are


        3
          In Jette the Supreme Court of Pennsylvania determined that “the proper response [of the court]
to any pro se pleading is to refer the pleading to counsel, and [for the court] to take no further action on
the pro se pleading unless counsel forwards a motion.” Jette, 23 A.3d at 1044.

                                                     6
      Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 7 of 14




not “equipped to protect the petitioner from being infected” by prison staff or other

prisoners. (Id. at ¶ 19.) He also claims a lack of hot water in his cell. (Id. at ¶ 22.)

As social distancing is “virtually impossible” he feels “he is handcuffed to a

railroad track awaiting the COVID 19 freight train before he can expect a fair

prosecution and speedy trial” as the virus could appear at any time. (Id. at ¶¶ 23 -

24.) As relief, Cuevas seeks his release and “all active detainers lodged by

Respondents vacated.” (Id. at 7.) He also seeks the appointment of counsel in this

matter based on his indigent status. (Doc. 7.)

II.   Discussion

      A.     Cueva’s § 2241 Petition Challenging his Pretrial Detention

      A state court defendant attempting to litigate the authority of his pretrial

detention may bring a habeas petition pursuant to 28 U.S.C. § 2241. See Duran v.

Thomas, 393 F. App’x 3, 4 (3d Cir. 2010) (quoting Moore v. DeYoung, 515 F.2d

437, 442 n. 5 (3d Cir. 1975)). Pretrial habeas jurisdiction should be “exercised

sparingly” to prevent ‘pre-trial habeas interference by federal courts in the normal

functioning of state criminal processes.’ Duran, 393 F. App’x at 4 (quoting Moore,

515 F.2d at 445-46). The petitioner must be “in custody,” 28 U.S.C. § 2241(c),

and must have exhausted his available state remedies. Moore, 515 F.2d at 442 - 43

(although § 2241 does not include a statutory exhaustion requirement comparable

to that in 28 U.S.C. § 2254, federal courts have consistently recognized that the


                                           7
      Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 8 of 14




principles of comity and federalism require the exhaustion of all available state

remedies). To exhaust a claim, a petitioner must “fairly present” it to each level of

the state courts. See Lines v. Larkins, 208 F.3d 153, 159 (3d Cir. 2000). It is the

petitioner’s burden to demonstrate that he has raised his claims in the proper state

forums through the proper state vehicles, not just that he raised a federal

constitutional claim before a state court at some point. O'Sullivan v. Boerckel, 526

U.S. 838, 845, 119 S.Ct. 1728, 1732, 144 L.Ed.2d 1 (1999). A federal habeas

petitioner “shall not be deemed to have exhausted remedies available ... if he has

the right under the law of the state to raise, by any available procedure, the

question presented.” 28 U.S.C. § 2254(c). If the petitioner has failed to exhaust all

available state court remedies, a federal court should not exercise jurisdiction at the

pretrial state absent “a special showing of the need for such adjudication” or

demonstrates “extraordinary circumstances” sufficient to excuse his failure to

exhaust. Moore, 515 F.2d at 442 - 46.

       While the court has jurisdiction under § 2241 to entertain Cuevas’ pretrial

habeas corpus petition, it is clear that he is not entitled to habeas relief at this time.

First, the allegations of his petition are misleading with respect to his speedy trial

claim of 19 months’ pretrial confinement based exclusively on his child sex

offense charges. As noted, the Lebanon County Court of Common Pleas dockets




                                            8
      Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 9 of 14




in his various criminal cases reveal Cuevas’s traffic stop arrest4 and subsequent

state parole detainer prompted his initial detention at LCCF. His sex offense

charges followed. Likewise, relevant to this claim of excessive bail, but missing

from the petition, is the chronological history of his new state charges, as well as

the serious nature of his child sex offense charges. Nonetheless, it is clear that

Cuevas is in pretrial custody (at least with respect to his child sex offense charges)

for the purposes of habeas relief pursuant to § 2241; however, Cuevas is not

entitled to relief because he failed to exhaust his claims in state court. Indeed,

Cuevas has yet to be tried on his sex offense charges and he has not properly

presented or exhausted his available state court remedies with respect to hi his

constitutional claim of excessive bail, speedy trial violation, or other challenges to

arrest on these charges. His various pro se appeals of the trial court’s interlocutory

orders denying his pro se motions challenging the denial of a bill of particulars,

discovery, and the denial of dismissal of the charges on double jeopardy grounds,

were all quashed on the basis of Jette, supra, and do not constitute rulings by the

state courts on his claims. See Commonwealth v. Cuevas, CP-38-CR-0069-2019

(Lebanon Cnty. Ct. Com. Pl.) (docket sheet). As such, Cuevas did not exhaust his


      4
         Cuevas has since been convicted on charges emanating from his 2018
traffic stop case, thus any habeas claims based on those charges/convictions are
now moot. He has filed post-sentencing motions that are currently pending. See
Commonwealth v. Cuevas, CP-38-CR-1655-2018 (Lebanon Cnty. Ct. Com. Pl.)
(docket sheet).

                                           9
     Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 10 of 14




state court remedies prior to the application for federal habeas corpus relief.

Finally, while Cuevas may be displeased with the pace of his state-court

proceedings, his displeasure does not rise to the level of an extraordinary

circumstance requiring adjudication of a pretrial habeas petition. As Cuevas still

has the opportunity to raise his speedy trial and other claims during his state trial

and any subsequent appellate proceedings in state court, he has failed to make a

showing of any “special” or “extraordinary circumstances” sufficient to excuse his

failure to exhaust. Moore, 515 F.2d at 442 - 46. Accordingly, pretrial habeas

corpus relief is thus inappropriate in this case.

      B.     Motion for Emergency Release due to Extraordinary
             Circumstances

      The standard for a temporary restraining order is the same as for a

preliminary injunction. In order to obtain a preliminary injunction, the requesting

party must show: (1) a reasonable likelihood of success on the merits; (2)

irreparable injury if the requested relief is not granted; (3) the granting of

preliminary injunction will not result in greater harm to the non-moving party; and

(4) the public interest weighs in favor of granting the injunction. Fulton v. City of

Philadelphia, 922 F.3d 140, 152 (3d Cir. 2019) (citing Reilly v. City of Harrisburg,

858 F.3d 173, 179 (3d Cir. 2017)). If the first two “gateway factors” are satisfied,

“a court then considers the remaining two factors and determines in its sound

discretion if all four factors, taken together, balance in favor of granting the

                                           10
     Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 11 of 14




requested relief.” Reilly, 858 F.3d at 179. If Cuevas cannot establish both a

likelihood of success on the merits and a probability of irreparable harm, the

issuance of a preliminary injunction is inappropriate. (Id.) Where, as here, Cuevas

seeks a mandatory preliminary injunction that will alter the status quo, he “bears a

particularly heavy burden in demonstrating its necessity.” See Acierno v. New

Castle Cnty., 40 F.3d 645, 653 (3d Cir. 1994).

      Cuevas, who is almost 38 years old, asks the Court to release him from

prison due to his chronic asthmatic condition in light of the COVID-19 pandemic.

Because Cuevas seeks his immediate release from prison due to “extreme”

conditions of confinement claim presented by a potentially medically compromised

individual to the severe consequences of COVID-19, his action is cognizable in the

form of a habeas. See Camacho Lopez v. Lowe, Civ. Action No. 3:20-0563, 2020

WL 1689874, at *4 - 6 (M.D. Pa. Apr. 7, 2020) (Conner, C.J.) (deciding habeas

relief available to address ICE detainee’s emergency request for temporary

restraining order directing his release after contracting COVID-19 and allegations

of inadequate medical care).

      In his unbriefed motion, Cuevas contends LCCF officials know that “a

prison is a peatri (sic) dish for COVID 19” but continue to detain him without

providing gloves, a mask, hand sanitizer or an “asthma pump” for use in his cell.

He does not allege he, or his cellmate, are feverish, or have tested positive for


                                          11
     Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 12 of 14




COVID-19. (Doc. 9 at ¶ 21.) He claims his cell lacks hot water but does not claim

the lack of access to soap and water in his cell. Cuevas does not allege that anyone

at the facility, staff or inmate, has tested positive for COVID-19. Finally, Cuevas

does not suggest that he, through his counsel, has sought a modification of his bail

based on his vulnerability to COVID-19 due to his asthma. In sum, he seeks his

release because “a pre-trial prisoner should not p[sychologically] feel as if he is

handcuffed to a railroad track awaiting the COVID 19 freight train before he can

expect a fair prosecution and speedy trial.” (Id. at ¶ 23.)

      While the Court is sympathetic to Cuevas’ anxiety and fear of exposure to

and contracting COVID-19, the Court finds that he cannot meet the heavy burden

warranting the grant of injunctive relief. First, as the Court has concluded that the

state courts should first address the unexhausted claims in Cuevas’ petition, he

cannot establish a reasonable likelihood of success on the merits of his underlying

habeas petition. Next, Cuevas has not made a showing of irreparable harm

warranting the exceptional relief of his release based on the facts set forth in his

motion. Even if the Court granted Cueva’s temporary release from LCCF

confinement, he would be immediately turned over to state authorities due to his

parole detainer. At best, Cuevas’ surroundings, but not his status as a prisoner,

would change. As the Third Circuit Court of Appeals recently noted “the mere

existence of COVID-19 in society and the possibility that it may spread to a


                                          12
     Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 13 of 14




particular prison alone cannot independently justify … release.” United States v.

Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020). Additionally,

Cueva’s asthmatic condition, alone, is insufficient to compel Cueva’s pretrial

release. See United States v. Santana, No. 1:19-CR-251, 2020 WL 1692010 (M.D.

Pa. Apr. 7, 2020) (collecting cases) (asthmatic prisoner with sleep apnea denied

temporary release); United States v. Williams, Crim. No. PWG-19-8, 2020 WL

1643662, at *2 (D. Md. Apr. 2, 2020) (denying defendant’s motion for release

from facility where five detainees tested positive for COVID-19 and defendant

suffered from allergies and asthma); United States v. Teon Jefferson, Crim. No.

CCB-19-487, 2020 WL 1332011 (D. Md. Mar. 23, 2020) (denying asthmatic

defendant’s motion for release due to COVID-19 outbreak).

      Having failed to carry his burden on either of the two primary gateway

factors for the issuance of injunctive relief, Cuevas’ request for temporary release

is denied without prejudice to him (with the assistance of his defense counsel)

filing a motion for modification of bail with the trial court based on his COVID-19

concerns.

      C.     Cuevas’ Motion for Counsel

      Cuevas seeks the appointment of counsel in this matter because he in

indigent and has limited access to legal materials and is not “litigation savvy”.

(Doc. 7.) The Court may appoint counsel to represent a habeas petitioner if it


                                         13
     Case 1:19-cv-01733-SHR-PT Document 10 Filed 04/20/20 Page 14 of 14




"determines that the interests of justice so require," and that the petitioner is

financially unable to obtain adequate representation. See 18 U.S.C. § 3006A(a)(2).

The initial determination to be made by the Court in evaluating the expenditure of

the “precious commodity” of volunteer counsel is whether the petitioner’s case has

some arguable merit in fact and law. Montgomery v. Pinchak, 294 F.3d 492, 499

(3d Cir. 2002). Having decided Cuevas’ petition is without merit, his motion for

counsel will be denied.

      An appropriate order follows.




Dated: April 20, 2020                           s/Sylvia H. Rambo
                                                SYLVIA H. RAMBO
                                                United States District Judge




                                           14
